FILED
                             NOT FOR PUBLICATION                               APR 14 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



INDERJIT SINGH JHATTU,                             No. 08-71891

               Petitioner,                         Agency No. A097-587-473

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Inderjit Singh Jhattu, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s findings of fact, including credibility findings. Tekle v. Mukasey, 533
F.3d 1044, 1051 (9th Cir. 2008). We grant the petition for review, and we remand.

      Substantial evidence does not support the BIA’s adverse credibility finding

because the perceived omissions at the hearing, including Jhattu’s failure to

mention certain details regarding the man whose death precipitated the rally, and

that Hindus celebrated the killing and attacked the rally, are minor and do not go to

the heart of his claims. See Chen v. Ashcroft, 362 F.3d 611, 617 (9th Cir. 2004)

(“Minor discrepancies, inconsistencies or omissions that do not go to the heart of

an applicant’s claim do not constitute substantial evidence to support an adverse

credibility finding.”) (citation omitted). The record reflects no inconsistency

between Jhattu’s testimony and his application, and Jhattu was never asked about

the man in question or the Hindus and their response. See Mousa v. Mukasey, 530
F.3d 1025, 1029 (9th Cir. 2008) (failure to explain consequences of leg infection

did not support adverse credibility finding where petitioner testified about infection

“only in passing” and was not asked to discuss the seriousness of the infection or

how she recovered); Singh v. Ashcroft, 362 F.3d 1164, 1171 (9th Cir. 2004) (fact

that petitioner “did not initially volunteer” information about seeing other Akali

Dal members at temple was insufficient to support adverse credibility finding).


                                          2                                       08-71891
Accordingly, we remand for the BIA to assess Jhattu’s asylum, withholding of

removal, and CAT claims on the merits, deeming his testimony credible. See INS

v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam); Soto-Olarte v. Holder, 555
F.3d 1089, 1095-96 (9th Cir. 2009).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                        3                                   08-71891